Citation Nr: 1635072	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-34 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of frostbite to the hands.

2.  Whether new and material evidence has been received to reopen a claim for service connection for left ear hearing loss.  

3.  Entitlement to service connection for residuals of a right hand fracture. 

4.  Entitlement to a compensable rating for right ear hearing loss.

5.  Entitlement to a compensable rating for chronic vasomotor rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from November 1976 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, and from December 2012 and February 2013 rating decisions of the RO in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of that hearing has been associated with the claims file.  

The Board notes that the RO previously denied the Veteran's claim for service connection for residuals of a fractured right hand in a September 2011 rating decision.  The RO had noted that the service treatment records showed that the Veteran had injured his right hand, but found that there was no residual or chronic disability.  There was also no current diagnosis.  Following that decision, an August 2012 VA examination report indicated that an x-ray revealed mild scattered degenerative changes that were likely due to old trauma, including the right second distal interphalangeal joint and right fourth or fifth metacarpals.  As new and material evidence was received within one year of the September 2011 rating decision, that decision did not become final and remains on appeal. 38 C.F.R. §  3.156 (b).  Therefore, the Board will consider the claim on a de novo basis.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.  

The issues of entitlement to service connection for residuals of frostbite to the hands and a right hand fracture and to a compensable rating for chronic vasomotor rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a May 1980 rating decision, the RO denied the Veteran's claim of service connection for residuals of frostbite to the hands.

2.  The Veteran was notified of the May 1980 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no new and material evidence received within one year of that determination.  

3.  The evidence received since the May 1980 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of frostbite to the hands.  

4.  In an August 2009 rating decision, the RO denied the Veteran's claim of service connection for left ear hearing loss.

5.  The Veteran was notified of the August 2009 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no new and material evidence received within one year of that determination.  

6.  The evidence received since the August 2009 rating decision, by itself, or in conjunction with previously considered evidence, is cumulative or redundant of evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim for service connection for left ear hearing loss.  The evidence does not provide a reasonable possibility of substantiating the claim

7.  At worst, the Veteran has Level I hearing loss in the right ear.  


CONCLUSIONS OF LAW

1.  The May 1980 rating decision, which denied service connection for residuals of frostbite to the hands, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).  

2.  The evidence received subsequent to the May 1980 rating decision is new and material, and the claim for service connection for residuals of frostbite to the hands is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

3.  The August 2009 rating decision, which denied service connection for left ear hearing loss, is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  

4.  The evidence received subsequent to the August 2009 rating decision is not new and material, and the claim for service connection for left ear hearing loss is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

5.  The criteria for a compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with notification letters in September 2009 and July 2012, prior to the initial decisions on the claims.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  

Moreover, the requirements with respect to the content of the notice were met in this case.  The September 2009 and July 2012 notice letters notified the Veteran of the evidence necessary to substantiate the claims and of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA examination in August 2012 in connection with his claim for an increased evaluation for right ear hearing loss.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2012 VA examination report is adequate to decide the case because the examiner provided the requisite objective test results to adequately rate the Veteran's hearing loss.  The examiner also reviewed the Veteran's claims file and considered his medical history.
 
In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Here, the August 2012 VA examiner indicated that the Veteran's hearing loss impacted the ordinary conditions of daily life.  In particular, the Veteran reported that he missed conversation, had to turn the television volume up, and cannot hear people talking in crowded rooms.  Further, in Martinak, the Court noted that, even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  There have been no allegations of any prejudice caused by a deficiency in the examinations here.  Indeed, the Veteran has been represented throughout the course of the appeal, yet the documents submitted do not contain any such assertion.

The Board has considered the Veteran's contention during the February 2016 hearing that the August 2012 VA examiner manipulated the test results through re-testing and that a new examination is necessary.  However, as discussed below, the Veteran later sought an audiological examination in April 2016, which revealed similar results to those reported by the August 2012 VA examiner.  Thus, further testing was performed that confirmed the August 2012 VA examination findings.  The Veteran has not challenged the validity of the February 2016 testing results.  As such, the Board finds that an additional VA examination is not necessary. See e.g. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011)

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with regard to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in February 2016.  The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


I.  New and Material Evidence

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. The provisions relating to continuity of symptomatology, however, can be applied only in cases involving those conditions enumerated under 38 C.F.R. § 3.309 (a) as a chronic disease.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These provisions are applicable to sensorineural hearing loss (organic disease of the nervous system) and are considered to be a chronic disease for VA compensation purposes.

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In general, rating decisions that are not timely appealed or for which new and material evidence is not received within one year of the rating decision are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b), 20.200, 20.201, 20.302, 20.1103.  A claimant may reopen a finally adjudicated claim by submitted new and material evidence.  38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  It must be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
A. Residuals of Frostbite

In a May 1980 rating decision, the RO denied the Veteran's claim for service connection for residuals of frostbite to the hands.  The RO noted that the Veteran was seen for complaints of cold exposure in service, but found that the claimed disability was not shown by the evidence of record.  The Veteran was notified of this decision and of his appellate rights; however, he did not submit a notice of disagreement and did not submit new evidence within one year.  The Board does note that a November 1980 VA examination report was associated the file during that one-year period; however, the report did not pertain to the claim for residuals of frostbite.  Therefore, the May 1980 decision is final. See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.200. 20.201, 20.302, 20.1103.

The evidence received since the May 1980 rating decision includes a February 2016 opinion from the Veteran's private acupuncture physician.  She stated that the Veteran had pain both hands that may have been caused by frostbite in service.   As noted above, the credibility of this evidence is presumed for purposes of reopening a claim.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for residuals of frostbite to the hands is reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.  


B. Left Ear Hearing Loss

In an August 2009 rating decision, the RO denied the Veteran's claim for service connection for left ear hearing loss.  The evidence of record at the time of the August 2009 rating decision included the Veteran's service treatment records; VA and private medical records; November 1979 and March 2009 VA examination reports; and the Veteran's own assertions.  In that decision, the RO noted that the Veteran had a normal hearing in 1980 and determined that there was no evidence showing that his current left ear hearing loss was caused by his military service.  The Veteran was notified of this decision and of his appellate rights; however, he did not submit a notice of disagreement and did not submit new evidence within one year.  Therefore, the August 2009 rating decision is final. See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.200. 20.201, 20.302, 20.1103.

The evidence received since August 2009 includes private medical records, VA medical records, an August 2012 VA examination report, a January 2013 VA medical opinion, February 2016 hearing testimony, and the Veteran's own lay assertions.

With respect to the private medical records, the Board notes that they do not pertain to hearing loss.  Indeed, there is no mention or reference to such a disorder.  As such, they do not constitute new and material evidence. 

With respect to the VA medical records, the Board notes that some of those records do pertain to hearing loss.  For example, a February 2016 record contains the results of audiological testing.  However, left ear hearing loss had already been demonstrated at the time of the August 2009 rating decision.  As such, the evidence pertaining to left ear hearing loss is cumulative and redundant of evidence that was previously considered by the RO.  Indeed, the VA medical records do not show or suggest that the Veteran's current disorder manifested in service or may be related to his military service.  As such, the VA medical records are not new and material evidence.

Regarding the Veteran's own lay statements, including his hearing testimony, he has asserted during the course of the appeal that his hearing loss began in service as a result of noise exposure.  However, the Board notes that the Veteran had made similar assertions in connection with his previously denied claim.  For example, in an April 2009 statement, he noted that his hearing loss was documented in boot camp, that he was exposed to cold temperatures, and that he believed that the disorder was related to his military service.  An April 2009 VA examiner had also solicited a history from the Veteran regarding his military, occupational, and recreational  noise exposure and noted his reports of illness and hearing loss in service.  Therefore, the Board finds the Veteran's current lay assertions to be cumulative and redundant of the evidence considered at the time of the August 2009 rating decision.  As such, they do not constitute new and material evidence.

With respect to the August 2012 VA examination report, the examiner noted the Veteran's reported noise exposure, cold weather exposure, and onset of hearing loss in service.  The examination report also shows that he had current left ear hearing loss.  However, the Veteran was already shown to have left hearing loss at the time of the August 2009 rating decision, and as noted above, he had made similar reports in connection with that claim.  As such, the August 2012 VA examination report is cumulative and redundant of evidence already considered by the RO.  Indeed, the report did not provide any opinion relating the Veteran's current left ear hearing loss to his military service.  Therefore, the Board finds that the August 2012 VA examination report is not new and material. 

Regarding the January 2013 VA medical opinion, the examiner reviewed the claims file and noted that he had normal left ear hearing in March 1976, March 1977, December 1977, and January 1978.  She opined that the Veteran's left ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  In so doing, she explained that there was no evidence of left ear hearing loss or any significant decreases in the left ear in service.  Thus, the opinion actually weighs against the claim and does not raise a reasonable possibility of substantiating it.  Therefore, the Board finds that the January 2013 medical opinion is not new and material evidence.

Significantly, the evidence missing at the time of the August 2009 rating decision continues to be absent.  Specifically, there remains no evidence showing that the Veteran's current left ear hearing loss manifested in service or is otherwise related thereto.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for left ear hearing loss.


II.  Increased Evaluation 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126   (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, where, as here, a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994). 

The Veteran's right ear hearing loss is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85 and the August 2014 statement of the case) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical column appropriate for the percentage of discrimination and the horizontal row appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the August 2014 statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Via, whichever results in the higher numeral.  

When the veteran is only service-connected for hearing loss in one ear, the nonservice-connected ear is assigned a Roman numeral designation for hearing impairment of Level I.  38 C.F.R. § 4.85(f).  An exception to this rule applies if hearing loss in the service-connected ear is compensable to a degree of 10 percent, in which case hearing loss in the nonservice-connected ear is evaluated as though it were service-connected.  38 C.F.R. § 3.383(a) (2015).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for right ear hearing loss.

A March 2009 VA examination found the Veteran to have an average puretone threshold of 42.5 decibels in the right ear.  The speech recognition score for the right ear was 96 percent.  These audiometric findings equate to Level I hearing in the right ear. See 38 C.F.R. § 4.85, Table VI.  The Veteran's left ear is also assigned a Roman numeral designation for hearing impairment of Level I because he is not service-connected for left ear hearing loss. 38 C.F.R. § 4.85(f).  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The August 2012 VA examination also documented the Veteran as having an average puretone threshold of 44 decibels in the right ear.  The speech recognition score for the right ear was 100 percent.  These audiometric findings equate to Level I hearing in the right ear. See 38 C.F.R. § 4.85, Table VI.  The Veteran's left ear is also assigned a Roman numeral designation for hearing impairment of Level I because he is not service-connected for left ear hearing loss. 38 C.F.R. § 4.85(f).  When those values are applied to Table VII, it is again apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

Moreover, an April 2016 VA audiogram revealed an average puretone threshold of 50 decibels in the right ear.  The speech recognition score for the right ear was 92 percent.  These audiometric findings equate to Level I hearing in the right ear. See 38 C.F.R. § 4.85, Table VI.  The Veteran's left ear is also assigned a Roman numeral designation for hearing impairment of Level I because he is not service-connected for left ear hearing loss. 38 C.F.R. § 4.85(f).  When those values are applied to Table VII, a noncomepnsable evaluation is still warranted.  

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological reports do not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the right ear is 55 decibels or more or that the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in the right ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable.  See 38 C.F.R. § 4.86(a),(b).  

Thus, the March 2009 VA examination, the August 2012 VA examination and the April 2016 VA audiogram have resulted in findings corresponding to a noncompensable evaluation.  There are no other audiological evaluations available during the appeal period.  

The Board has considered the Veteran's lay assertions regarding his diminished hearing and its impact on his daily life, to include his report that he has difficulty hearing conversations in the presence of background noise.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann, 3 Vet. App. at 349.

It is important to note that the results of the VA audiometric testing do not signify the absence of a disability associated with the Veteran's hearing loss.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable rating.  See 38 U.S.C.A. § 1155.  It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  As such, a higher evaluation is not warranted.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right ear hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. §3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.   A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing and understanding speech.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal." Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right ear hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).   


ORDER

New and material evidence having been submitted, the claim for service connection for residuals of frostbite to the hands is reopened.

New and material evidence not having been submitted, the claim for service connection for left ear hearing loss is not reopened.  

A compensable rating for right ear hearing loss is denied.
REMAND

The Veteran was afforded a VA examination in August 2012 in connection with his claim for service connection for residuals of frostbite to the hands and a VA examination in January 2013 in connection with his claim for service connection for residuals of a right hand fracture.  The August 2012 VA examiner opined that stiffness and degenerative changes in the Veteran's hands were not consistent with residuals of a cold injury.  However, no further rationale was provided.  The January 2013 VA examiner opined that degenerative changes in the Veteran's hands were consistent with his age and post-service occupational injuries and were less likely than not to be causally related to a right hand fracture during the Veteran's active duty service.  

The Veteran has submitted a February 2016 medical opinion from an acupuncture physician, who opined that pain in both of the Veteran's hands "may have been caused by frostbite and a break in the right medial carpal bone during service in 1977."  No further rationale was provided.  Therefore, the Board finds that an additional medical opinion is needed.  

Moreover, during the February 2016 Board hearing, the Veteran testified that his chronic vasomotor rhinitis causes symptoms that are not reflected in the rating criteria and that have a negative impact on his ability to function.  Specifically, he stated that he had a feeling of compression that sometimes confines him to bed.  Therefore, the Board finds that an additional VA examination is needed.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for chronic vasomotor rhinitis and his hands.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected chronic vasomotor rhinitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, the examiner should state whether the Veteran had polyps and whether he has a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.   

The examiner should also report any other symptoms or manifestations attributable to the Veteran's chronic vasomotor rhinitis.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any residuals of frostbite to the hands or residuals of a right hand fracture that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the Veteran is already service-connected for bilateral carpal tunnel syndrome.  

The examiner should state whether it is at least as likely as not that the Veteran has any residuals of frostbite to the hands or residuals of a right hand fracture that are related to his military service.  If so, he should identify the residuals.


(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


